(M)

FILED

UNITED STATES DISTRICT COURT APR - l3  W
Clark. u.s. Olstr ct an ru y
FOR THE DISTRICT OF COLUMBIA cm mum District 0‘ Column“
Darryl Kinney, )
)
Plaintiff, )
) Case: 1:15—cv—00482 Jury Demand
v. ) Assigned To : Unassigned
) Assign. Date : 4/3/2015
Department of Justice et. al., ) Description: Pro Se Gen. Civil (F Deck)
)
Defendants. )
W

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the informa pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(1) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 US. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (DC. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977).

 

Plaintiff is a resident currently of Atlanta, Georgia. See Mot. to File from PO. Box. He
sues the Department of Justice and the Department of Defense for monetary damages and
injunctive relief. The prolix complaint consists of sundry allegations and is difﬁcult to follow.
Plaintiff states in the beginning of the complaint that “although [this case] started as a civil
case[,] [it] is now also criminal and all damages that the Plaintiff ask, is for his Civil Rights and
Privacy and all Human Rights to be restored as for his family members as well.” Compl. at 1.
Plaintiffs list of purported claims includes: Mental Anguish and Distress; Employment
Retaliation and Discrimination and Wrongful Termination; Illegal Court and Administrative
Interference and Disruption; Invasion of Privacy; Conspiracy to Commit, Remedies against
Government in Tort Lawsuits for Retaliation and Discrimination as well as Stalking and Illegal
Court actions; and Defamation of Character. Compl. at 2—3 (page numbers supplied).

As this Court found in dismissing plaintiffs similarly pled cases under Rule 8, “[w]holly
absent from the complaint is any statement showing that the plaintiff is entitled to a judgment in
his favor or any form of relief.” Kinney v. Dep ’t ofJustice, No. 14-2098, 2014 WL 7140574, at
*1 (Dec. 12, 2014); Kinney v. Dep’t ofJustice, No. 14-1517, 2014 WL 4401324, at *1 (D.D.C.
Sept. 4, 2014). Moreover, in afﬁrming a Rule 8 dismissal of one of plaintiffs prior complaints
ﬁled in Kansas, the Tenth Circuit Court of Appeals lists other cases where plaintiff has
“attempt[ed] to state causes of action for employment discrimination, stalking, invasion of
privacy, defamation, and violations of the Privacy Act” in Georgia, Illinois, Virginia, Wisconsin
and twice in Kansas, and it adds that the allegations “border on fanciful.” Kinney v. Dep ’t of
Justice, 505 Fed.Appx. 811, n.1 (10th Cir. 2012).

The instant complaint is no different from plaintiffs prior actions and, thus, compels the

same result. Because plaintiffs litigation history indicates that he is either unwilling or unable to

cure the pleading deﬁciency, this case will be dismissed with prejudice. A separate order

4 “It 
Uni d State istrict Judge

accompanies this Memorandum Opinion.

Date: April i, 2015